DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-16, drawn to a device.

Group 2, claim(s) 17 -20, drawn to a method.

 
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature for each group is not commonly shared.
In particular, the special technical feature of Groups 1-2 comprising a base substrate; a plurality of light emitting elements on the base substrate and in the display area; an encapsulating layer on a side of the plurality of light emitting elements distal to the base substrate to encapsulate the plurality of light emitting elements; an insulating layer between the encapsulating layer and the base substrate; a first barrier wall in the peripheral area and on a side of the insulating layer away from the base substrate, the first barrier wall forming a first enclosure substantially surrounding a first area; and a crack prevention layer in an angled space between a lateral side of the first barrier wall and a surface of the insulating layer.
Therefore, the inventions or groups of inventions lack unity.
The common features including comprising a base substrate; a plurality of light emitting elements on the base substrate and in the display area; an encapsulating layer on a side of the plurality of light emitting elements distal to the base substrate to encapsulate the plurality of light emitting elements; an insulating layer between the encapsulating layer and the base substrate; a first barrier wall in the peripheral area and on a side of the insulating layer away from the base substrate, the first barrier wall forming a first enclosure substantially surrounding a first area; and a crack prevention layer in an angled space between a lateral side of the first barrier wall and a surface of the insulating layer cannot qualify as special technical features as they do not provide a contribution over the prior art CN109742117.

    PNG
    media_image1.png
    518
    734
    media_image1.png
    Greyscale


In particular, using broadest and reasonable interpretation, CN109742117 discloses 
a base substrate 10; a plurality of light emitting elements on the base substrate (see fig. 1 of CN109742117) and in the display area 200; an encapsulating layer 62 on a side of the plurality of light emitting elements distal to the base substrate to encapsulate the plurality of light emitting elements; an insulating layer 30 between the encapsulating layer and the base substrate; a first barrier wall 52 in the peripheral area (region of 51 and 52) and on a side of the insulating layer away from the base substrate, the first barrier wall 51 forming a first enclosure substantially surrounding a first area; and a crack prevention layer 70 in an angled space between a lateral side of the first barrier wall 51 and a surface of the insulating layer 30.
 As such, CN109742117 indicate that the technical feature for each group do not provide a contribution over the prior art.  Therefore, the reference(s) specifically suggests using the common elements as claimed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under  35 U.S.C.103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829